Citation Nr: 9926552	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  94-23 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

Entitlement to service connection for peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to March 
1946 and from April 1951 to March 1953.  He was held as a 
prisoner of war by the German government from May 1943 to 
April 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

In November 1996, a hearing was held before H. N. Schwartz, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West Supp. 1995).  At the hearing 
the veteran confirmed the withdrawal of a claim for service 
connection for frostbite.  

When the case was previously before the Board in April 1997, 
service connection was denied for arthritis, ulcer and hiatal 
hernia.  The Board remanded the issues of entitlement to 
service connection for an acquired psychiatric disability, to 
include post traumatic stress disorder, and entitlement to 
service connection for peripheral neuropathy.  The requested 
development was completed.  The RO granted service connection 
for a psychiatric disability, diagnosed as depression, as 
well as for an irritable bowel syndrome.  The Board now 
proceeds with its review of the appeal on the remaining 
issue.  


FINDINGS OF FACT

1.  The veteran is a combat veteran and former prisoner of 
war.  

2.  He was interned for at least 30 days by the German 
Government.  

3.  Peripheral neuropathy has been diagnosis by competent 
medical professionals.  

4.  There is no evidence that peripheral neuropathy is 
directly related to infectious causes.  

5.  VA and private medical opinions provide clear and 
convincing evidence showing that the peripheral neuropathy is 
related to rheumatoid arthritis.  

6.  There is no competent evidence of chronic peripheral 
neuropathy during service or within 1 year of separation.  


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated by 
the veteran's active wartime service and may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 101(16), 1101, 
1110, 1112, 1113, 1154, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For reasons discussed below, the Board finds the veteran's 
claim for service connection for peripheral neuropathy is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, he has presented a claim which is 
plausible.  The claim is well grounded because the veteran is 
a former prisoner of war and there is competent post-service 
evidence of peripheral neuropathy. 

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his claim.  See 38 U.S.C.A. § 5107(a).  The veteran has 
not reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

If a veteran is a former prisoner of war and as such was 
interned or detained for not less than 30 days, certain 
listed diseases shall be service-connected if manifest to a 
degree of 10 percent or more at any time after discharge or 
release from active service, even though there is no record 
of such disease during service, provided the rebuttable 
presumptions of 38 C.F.R. § 3.307 are also satisfied.  The 
list includes peripheral neuropathy except where directly 
related to infectious causes.  38 C.F.R. § 3.309(c) (1998).  

The Separation Qualification Record, WD AGO Form 100, shows 
that the veteran served as a bombardier and that he was held 
as a prisoner of war from May 1943 to April 1945.  

There are diagnoses of peripheral neuropathy, most 
significantly on the November 1998 VA examination.  No 
physician has expressed an opinion that the peripheral 
neuropathy is due to infectious cause.  

The summary of the June 1996 hospitalization at Baylor 
College of Medicine shows that nerve conduction velocity 
(NCV) studies of the arms and legs were normal except for 
minimal sensory abnormalities in the distal sural nerves in 
the feet compatible with minimal sensory neuropathy.  

While the Baylor physician described the neuropathy as 
minimal, other doctors have described it as mild, most 
notably on the recent November 1998 VA examination.  

Since the evidence shows that the veteran is a former 
prisoner of war, held for more than the required 30 days, and 
he has a peripheral neuropathy which is 10 percent disabling 
and not due to infectious disease, the disability is presumed 
to be service-connected.  However, the presumption is 
rebuttable.  

Evidence which may be construed in rebuttal of service 
incurrence of a disease listed in 38 C.F.R. § 3.309 will be 
any evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of the disease, 
and medical judgment will be exercised in making 
determinations relative to the effect of intercurrent injury 
or disease.  The expression affirmative evidence to the 
contrary will not be taken to require a conclusive showing, 
but such showing as would in sound medical reasoning and in 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. 
§ 3.307(d) (1998).  

The service medical records do not show the presence of 
peripheral neuropathy.  VA clinical records begin in January 
1977 and do not show peripheral neuropathy at that time.  The 
veteran was afforded a VA orthopedic examination in July 
1984, for complaints of joint stiffness.  There was no 
complaint or finding of neurologic deficits.  Patellar and 
Achilles reflexes were present and equal.  An August 1984 
laboratory study for rheumatoid factor was negative.  The 
1984 VA former prisoner of war examination included a 
diagnosis of arthralgia of the hands and feet.  There were no 
findings or diagnoses of neuropathy.  Based on this evidence, 
the Board concludes that there is no competent evidence of 
peripheral neuropathy during service or within one year of 
separation from service.  38 U.S.C.A. § 1110, 1112, 1113 
(West 1991).

On the January 1993 VA examination, the doctor stated that 
there was no evidence of neurologic involvement and that 
there was no evidence of peripheral neuropathy.  Examination 
of the feet was negative.  Examination of the peripheral 
nerves was reported to be negative.  

The notes of Zev-David Nash, M.D., begin in 1994.  In 
February 1995, the veteran reported a 2 week history of left 
inner anterior thigh pain, decreased strength and inability 
to cross his legs.  Bilateral motor strength was 5/5.  
Sensory responses were 2+/2+.  Deep tendon reflexes were 2+.  
A probable tendonitis was diagnosed.  Approximately 4 days 
later it was reported that left thigh pain was decreased, but 
the veteran had an increased ache the night before.  There 
was decreased motor strength with tenderness in the left 
quadriceps and the possibility of nerve entrapment was 
considered.  

In an April 1996 letter, Krzysztof K. Kundo, M.D., stated 
that the veteran began experiencing problems with lower 
extremity strength in January 1995.  Neurological examination 
did not reveal any objective weakness of the lower 
extremities, except for maybe the hamstrings.  Deep tendon 
reflexes were minimally decreased.  There was decreased 
vibration and feeling  Ankle jerks were 1+.  The rest of the 
examination was reported to be normal.  Electromyogram 
(EMG)/NCV studies of both lower extremities showed no 
evidence of neuropathy or radiculopathy.  Further testing for 
neuropathy and myopathy was recommended.  

In June 1996, Janie Black Fox, M.D., reported on the 
veteran's evaluation for muscular weakness.  It was reported 
that a very extensive work up included EMG and NCV studies 
and all studies had been negative.  Abnormalities included an 
elevated sedimentation rate.  In addition to decreased grip 
strength, the veteran had swelling of the joints in his 
hands.  Other joints were also symptomatic.  It was noted 
that a glucose tolerance test to rule out diabetes had 
borderline results but the veteran did not have symptoms of 
diabetes.  Neurologic examination disclosed motor strength of 
4.5/5.0, in most muscle groups.  It was 4/5 bilaterally.  
Grip strength was slightly weaker on the left.  Sensory 
responses were intact.  Reflexes were 3+ at all locations and 
symmetric.  Gait was fairly normal.  The assessment was 
muscle weakness with the underlying cause undetermined.  The 
doctor stated that she and Dr. Kundo agreed that the 
neurologic and muscle issues were not related to diabetes.  
Further testing was recommended.  

In June 1996, Dr. Kundo wrote that the veteran was 
experiencing problems with lower extremity strength.  An 
EMG/NCV study done in March 1995 was reported to show no 
evidence of neuropathy or radiculopathy.  A repeat EMG/NCV 
study also had normal results, with no electrophysiological 
evidence of neuropathy, myopathy neuromuscular junction 
disease or radiculopathy.  

Later in June 1996, the veteran was admitted to Baylor 
College of Medicine.  Testing revealed muscle responses from 
4-/5 to 5/5.  Ankle jerks were 1+.  There was a questionable 
decrease of pinprick and temperature perception in the hands 
and feet, distally.  Vibration sense was decreased in the 
toes, bilaterally.  Proprioception was normal.  The EMG 
studies disclosed some focal denervation with borderline 
myopathic units in the left hamstring muscle and were other 
wise normal.  NCV studies of the arms and legs were normal 
except for minimal sensory abnormalities in the distal sural 
nerves in the feet compatible with minimal sensory 
neuropathy.  Martin D. Lidsky, M.D., of the Rheumatology 
department was of the opinion that the veteran had 
inflammatory neuropathy which most probably was rheumatoid 
arthritis.  The summary noted that the veteran complained of 
knee pain for many years with aches and pains in his other 
extremity joints in the last 2 years.  Diffuse generalized 
weakness was thought to be probably attributable to 
rheumatoid arthritis.  He had mild sensory neuropathy both on 
clinical and EMG examination.  The diagnoses were rheumatoid 
arthritis and mild sensory peripheral neuropathy.  

At his November 1996 hearing, the veteran testified that his 
aircraft was shot down and he parachuted to the ground, 
landing hard on his feet (hearing transcript, page 10).  He 
testified of being hungry during his captivity (hearing 
transcript, page 4).  He also reported being exposed to below 
freezing weather for 4-5 days (hearing transcript, page 14).  
He and his wife testified of current lower extremity 
limitations.  

In a letter dated in January 1997, Dr. Lidsky, of Baylor 
College of Medicine, stated that the veteran first consulted 
him in June 1996 for definite peripheral arthropathy with 
clinical onset in January 1995.  It was suspected that the 
inflammatory arthropathy represented rheumatoid arthritis.  

A VA peripheral nerves examination of the veteran was done in 
June 1998.  He complained of pain in all joints, 
specifically, knees ankles and fingers.  He said that caused 
him to stumble and lose his balance.  He reported having 
tingling and numbness in his legs, fingers and hands for 6 to 
7 years.  He denied numbness in the feet and toes.  He said 
that for 2 years, he had occasional tingling in a spot on the 
upper lip.  Examination revealed normal muscle strength, mass 
and tone in the upper extremities.  Lower extremity 
examination revealed iliopsoas, quadriceps, hamstrings 
strength to be 4/5, bilaterally.  Extensor hallucis longus 
and foot dorsiflexors and plantar flexors were 5/5, 
bilaterally.  Deep tendon reflexes were bilaterally 
symmetrical and normal, except for the ankle jerk responses, 
which were 1+.  Sensory examination was remarkable for 
hyperesthesia to pinprick in the left thenar eminence.  The 
diagnosis was mild polyneuropathy, likely secondary to 
rheumatoid arthritis.  

In November 1998, the veteran was given a VA peripheral 
nerves examination.  He complained of having tingling and 
numbness in patchy areas on the thighs, legs, feet, ankles, 
hands and fingers for the last 2 years.  He recalled 
occasional numbness in the lower extremities, hands and 
fingers prior to the last 2 years, but the condition had 
worsened during the 2 years.  He reported that rheumatoid 
arthritis had been diagnosis in the last 2 years.  Borderline 
diabetes mellitus had been diagnosed within the past 21/2  
years.  He also complained of being off balance and falling 
frequently.  Lower extremity examination revealed iliopsoas, 
quadriceps, hamstrings, foot dorsiflexors and plantar flexors 
to be 4+/5, bilaterally.  Deep tendon reflexes were 
bilaterally symmetrical and normal, except for the ankle jerk 
responses, which could not be obtained.  Sensory examination 
showed vibratory sensation to be intact in the feet and legs.  
Vibratory sensation was mildly impaired in the fingers.  
Position and pinprick responses were intact in both upper and 
both lower extremities.  The veteran could walk well on his 
toes and heels but used a cane because of a problem of 
feeling off balance.  It was noted that EMG/NVCV testing was 
done in October 1998.  The impression was mild sensory 
peripheral neuropathy, affecting mainly the lower 
extremities.  The diagnosis was peripheral neuropathy likely 
secondary to rheumatoid arthritis and not likely due to POW 
status (as the veteran had developed the above symptoms in 
the past 2 to 3 years).  

The evidence here contains two VA medical opinions that the 
peripheral neuropathy in the lower extremities is a 
manifestation of the rheumatoid arthritis.  Thus, the VA 
opinions express affirmative evidence that the time of 
existence or inception of the disease process was long after 
service, and due to an intercurrent disease process.  The 
statements of the VA examiner fall squarely within the 
regulation standard of proof: Evidence which may be 
considered in rebuttal of service incurrence of a disease 
listed in Sec. 3.309 will be any evidence of a nature usually 
accepted as competent to indicate the time of existence or 
inception of disease, and medical judgment will be exercised 
in making determinations relative to the effect of 
intercurrent injury or disease.  The expression "affirmative 
evidence to the contrary" will not be taken to require a 
conclusive showing, but such showing as would, in sound 
medical reasoning and in the consideration of all evidence of 
record, support a conclusion that the disease was not 
incurred in service.  The examiner is a medical professional 
and therefore, his opinion is competent and medically 
acceptable.  The examiner not only determined that the 
peripheral neuropathy was likely due to an intercurrent 
cause, but further opined that it was not likely due to POW 
status.  The examiner provided more than an opinion, he also 
provided a basis for the opinion.  Based upon the evidence of 
record, the presumption of incurrence is rebutted by 
competent medical evidence that reaches the regulatory 
standard or proof.

The Board has also considered the other avenues by which 
service connection can be established.  

The service medical records and medical evidence do not 
provide evidence of peripheral neuropathy during service.  
The veteran has not described a continuity of peripheral 
neuropathy symptomatology since service nor has a physician 
or other trained medical professional linked peripheral 
neuropathy to service.  There is no opinion from a trained 
medical professional which links the current disability to 
disease or injury during service.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.303(d) (1998).  See Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Caluza v. West, 7 Vet. App. 498 
(1995).  

There is no competent medical opinion that peripheral 
neuropathy was manifested to a degree of 10 percent or more 
during the first year after the veteran completed his active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  

The veteran's aircraft was shot down.  He is a combat 
veteran.  The provisions of 38 U.S.C.A. § 1154(b) (West 1991) 
lighten the burden of a combat veteran in regard to showing 
that a disease or injury occurred in service.  However, there 
must still be evidence from a competent source which connects 
the current disability to disease or injury in service.  See 
Arms v. West, 12 Vet. App. 188 (1999).  Here, there is no 
evidence from a doctor or other medical professional which 
connects the veteran's peripheral neuropathy to any disease 
or injury in service.  In fact, as discussed above, the 
opinions are to the effect that the current disability is not 
connected to any incident of service.  We also note that the 
veteran has not alleged the onset of peripheral neuropathy 
during combat and it is not otherwise shown in service.  

After considering the various ways in which the evidence may 
support service connection, including the reduced evidentiary 
burdens for combat veterans and former prisoners of war, the 
Board finds no basis for service connection for peripheral 
neuropathy.  

At this time there is clear and convincing evidence that the 
peripheral neuropathy developed many years post service and 
that such was due to an intercurrent cause.  The evidence 
reaches the standards of proof addressed in section 1154 and 
3.307 relating to combat veterans and former prisoners of war 
respectively.  There is no doubt to be resolved.  The 
negative evidence exceeds that contemplated in 38 U.S.C.A. 
§ 5107 and the above cited statute and regulation.


ORDER

Service connection for peripheral neuropathy is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 


